 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY CARL SAHM,                                No. 2:19-cv-02515 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT
      OFCORRECTIONS
15    ANDREHABILITATION,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. §2254.

20          On March 25, 2020, the undersigned issued Findings and Recommendations

21   recommending dismissal due to petitioner’s failure to respond to court orders or take any action to

22   prosecute this case. ECF No. 8. Prior, petitioner had neither filed his amended § 1983 complaint,

23   nor his application to proceed in forma pauperis by a prisoner. Id. Petitioner has now filed

24   objections to the court’s March 25, 2020 Findings and Recommendations. ECF No. 9.

25   Petitioner’s objections are confusing and seem to incorporate claims he seeks to present in his

26   amended complaint. Id. However, petitioner has failed to submit his amended complaint and an

27   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

28   of Court, or the required fees in the amount of $400.00. Nevertheless, the court will afford
                                                       1
 1   petitioner one more opportunity to comply with the court’s instructions issued on February 11,
 2   2020. Petitioner shall take care to comply with the court’s deadlines and orders or risk a
 3   recommendation that this action be dismissed for failure to prosecute and/or to follow a court
 4   order pursuant to Federal Rules of Civil Procedure 41(b).
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The Findings and Recommendations issued March 25, 2020 (ECF No. 8), is
 7   VACATED;
 8          2. Petitioner is granted thirty days from the date of service of this order to file an
 9   amended § 1983 complaint that conforms to the terms of the court’s February 11, 2020 order;
10          3. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
11   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or
12   the required fees in the amount of $400.00;
13          4. The Clerk of the Court is directed to send petitioner a new Application to Proceed In
14   Forma Pauperis By a Prisoner and a blank form complaint for civil rights claims brought pursuant
15   to 42 U.S.C. § 1983;
16          5. The Clerk of the Court is directed to send petitioner a one-time courtesy copy of the
17   court’s February 11, 2020 order; and
18          6. Petitioner is further warned that failure to comply with this order will result in a
19   recommendation that this action be dismissed without prejudice.
20   Dated: April 14, 2020
                                                 /s/ Gregory G. Hollows
21                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
